tir


                                                    zeisftUG 1/ ft*i Q:
                                                                     -»•Jt-




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

JENNIFER WIESE and CANDY                     No. 71806-1-
BRADISON, individually and on behalf
of all other similarly situated,

                       Respondents,

               v.



CACH, LLC, a Colorado limited liability
company; and SQUARE TWO                      PUBLISHED OPINION
FINANCIAL CORP., a Delaware
corporation,

                       Appellants,

SUTTELL & HAMMER, P.S., a
Washington corporation,

                       Defendant.

JENNIFER WIESE and CANDY                     No. 72090-2-I
BRADISON, individually and on behalf
of all other similarly situated,

                       Respondents,



CACH, LLC, a Colorado limited liability
company; and SQUARE TWO
FINANCIAL CORP., a Delaware
corporation,

                       Appellants,
Nos. 71806-1-1 and 72090-2-1/2




SUTTELL & HAMMER, P.S., a
Washington corporation,

                         Defendant.        )       FILED: August 17, 2015

       Schindler, J. — Colorado limited liability company CACH LLC and its parent

company Delaware corporation SquareTwo Financial appeal denial of the motion to

compel arbitration of the claims alleged in a class action lawsuit. The class action

complaint alleges CACH and SquareTwo engaged in a civil conspiracy and unfair and

deceptive debt collection practices in violation of the Consumer Protection Act (CPA),

chapter 19.86 RCW, and the Collection Agency Act (CAA), chapter 19.16 RCW. The

complaint sought an award of damages and declaratory and injunctive relief. We hold

that except for the claim that the judgments CACH previously obtained in the collection

actions are subject to an action to vacate, the claims for civil conspiracy, violation of the

CPA and the CAA, and declaratory and injunctive relief are subject to binding

arbitration. Accordingly, we affirm in part, reverse in part, and remand for further

proceedings.

                                           FACTS

       On October 24, 2005, Candy Bradison opened a credit card account with FIA

Card Services NA (FIA). FIA is a wholly owned subsidiary of Bank of America

Corporation. A credit card agreement governed the account. Bradison used the credit

card to make a number of purchases. The last payment that she made on her account

was on April 14,2008.
Nos. 71806-1-1 and 72090-2-1/3


       On September 15, 2008, FIA assigned to CACH LLC, a Colorado limited liability

company (CACH), all "rights, title, and interest" to the past due balance Bradison owed

of $20,494.37.

       In April 2010, the law firm of Suttell & Hammer PS filed a complaint on behalf of

CACH to collect the unpaid amount Bradison owed on the account. Bradison did not file

a notice of appearance or an answer. CACH filed a motion for entry of a default

judgment and an order of default.

       On June 18, the superior court entered a default judgment against Bradison in

the amount of $20,494.37 plus $8,232.71 in interest, $299.50 in costs, and $650.00 in

attorney fees.

       On August 23, 2007, Jennifer Wiese opened a credit card account with FIA. A

credit card agreement governed the account. Wiese used the credit card to make a

number of purchases. The last payment she made on her account was on October 22,

2008. On March 17, 2010, FIA assigned to CACH all "rights, title, and interest" to the

past due amount Wiese owed of $4,972.94.

       In January 2011, the law firm of Suttell & Hammer filed a complaint on behalf of

CACH to collect the unpaid balance Wiese owed on the account. Wiese did not file a

notice of appearance or an answer. CACH filed a motion for entry of a default judgment

and an order of default.

       On January 26, the court entered a default judgment against Wiese in the

amount of $4,972.94 plus $845.19 in interest and $299.50 in costs.
Nos. 71806-1-1 and 72090-2-1/4


        On September 25, 2013, Bradison and Wiese filed a class action lawsuit against

CACH and its parent company Delaware corporation SquareTwo Financial

(SquareTwo).1 The complaint defines the putative class as follows:

        All persons in Washington state against whom CACH, Square Two, and/or
        Suttell & Hammer have taken any action in the name of CACH to collect a
        defaulted or charged off debt while not licensed as a collection agency in
        accordance with RCW 19.16 et seq.

        The complaint alleges CACH "is a shell corporation" and a "wholly-owned

subsidiary of. .. Square Two, which operates CACH as its sole member." The

complaint alleges neither CACH nor SquareTwo were licensed as a debt collection

agency under chapter 19.16 RCW and asserts claims for civil conspiracy and unfair and

deceptive acts and practices in violation of the Consumer Protection Act (CPA), chapter

19.86 RCW, and violation of the Collection Agency Act (CAA), chapter 19.16 RCW.

The complaint seeks an award of compensatory and exemplary damages and

declaratory and injunctive relief. The injunctive relief request includes requiring CACH

to move to vacate the judgments obtained in the collection actions, to notify credit

reporting bureaus of the vacated judgments and request removal of adverse credit

history, and to return to the plaintiffs the amount collected plus interest.

        On December 13, CACH filed an answer to the class action complaint. CACH

admits that it is a Colorado limited liability company with headquarters in Denver and

that SquareTwo is its sole member. CACH asserts that "it has a number of authorized

agents and authorized representatives who act on its behalf and "there is a servicing

agreement with SquareTwo." CACH admits that it "purchases charged-off consumer

credit card receivables ('accounts') from original creditor banking institutions, among

        1 Bradison and Wiese also sued the law firm of Suttell & Hammer. Suttell & Hammer is not a
party to the appeal.
Nos. 71806-1-1 and 72090-2-1/5


others." CACH admits it "was not licensed as a collection agency at the time the

respective suits were filed against Ms. Bradison and Ms. Wiese." In all other respects,

CACH denies the allegations in the complaint. CACH asserts a number of affirmative

defenses including that "some or all. . . of the putative class claims ... are subject to

valid agreements to arbitrate."

       On December 24, CACH filed a motion to compel arbitration and dismiss the

class action complaint. CACH argued the terms of the credit card agreement mandate

arbitration of all claims alleged in the complaint. SquareTwo also filed a motion to

compel arbitration and dismiss the complaint. SquareTwo argued it had the right to

invoke the arbitration clause because it "is being sued as the parent of CACH and is

facing identical claims as CACH." SquareTwo "relie[d] upon and adopt[ed] the

reasoning and analysis provided by CACH" in support of the motion to compel

arbitration.


       In opposition, Bradison and Wiese argued the language of the credit card

agreement precluded arbitration of the claims alleged in the class action complaint. In

the alternative, they asserted CACH waived the right to arbitrate by obtaining judgments

in the collection actions.

       The court denied CACH's motion to compel arbitration. The court ruled CACH

waived its right to compel arbitration by previously obtaining judgments in the collection

actions. "The court finds that CACH chose to pursue its claims by litigating the debt

owed in a judicial forum rather than through arbitration, and thus, waived its right to now

compel arbitration in the same forum." Following supplemental briefing, the court ruled
Nos. 71806-1-1 and 72090-2-1/6


that as the parent company of CACH, SquareTwo is bound by "CACH's waiver." CACH

and SquareTwo appeal.

                                            ANALYSIS

       CACH argues the court erred in denying the motion to compel arbitration of the

claims alleged in the class action complaint. CACH asserts the express language in the

arbitration provision of the credit card agreement governs, and it did not waive the right

to arbitrate the claims asserted in the class action lawsuit by obtaining judgments in the

previous collection actions. We review the decision on a motion to compel arbitration

de novo.   Kilqore v. KevBank, Nat'l Ass'n. 718 F.3d 1052, 1057 (9th Cir. 2013) (en

banc); Townsend v. Quadrant Corp.. 173 Wash. 2d 451, 455, 268 P.3d 917 (2012).

Arbitration Agreement

      The credit card agreement states, "This arbitration agreement is made pursuant

to a transaction involving interstate commerce, and shall be governed by the Federal

Arbitration Act, 9 U.S.C. §§1-16 ('FAA')." Under the FAA, arbitration agreements are "a

matter of contract" and "shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract." AT&T Mobility

LLC v. Concepcion.          U.S.       , 131 S. Ct. 1740, 1745, 179 L Ed. 2d 742 (2011 );2 9

U.S.C. § 2. The FAA mandates that "courts shall direct the parties to proceed to

arbitration on issues as to which an arbitration agreement has been signed." Dean

Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218, 105 S. Ct. 1238, 84 L. Ed. 2d 158

(1985).3




      2 Internal quotation marks omitted.
      3 Emphasis in original.
Nos. 71806-1-1 and 72090-2-1/7


       There is a strong presumption in favor of arbitration to " 'ensurfe] that private

arbitration agreements are enforced.'" Mortensen v. Bresnan Commc'ns, LLC, 722
F.3d 1151, 1159 (9th Cir. 2013) (quoting AT&T, 131 S. Ct. at 1748): see also Marmet

Health Care Ctr.. Inc. v. Brown.            U.S.   , 132 S. Ct. 1201, 1203, 182 L Ed. 2d 42

(2012) (per curiam) (noting that the FAA reflects an "emphatic federal policy" in favor of

arbitration).4 Because any arbitration agreement within the scope of the FAA "shall be

valid, irrevocable, and enforceable," "[a]ny doubts concerning the scope of arbitrable

issues, construction of the contract, or a defense of delay, waiver, or the like should be

resolved in favor of arbitration." 9 U.S.C. § 2; Kinsey v. Bradley, 53 Wash. App. 167, 170,

765 P.2d 1329 (1989) (citing Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp..

460 U.S. 1, 24-25, 103 S. Ct. 927, 74 L Ed. 2d 765 (1983)): see also Gandee v. LDL

Freedom Enters., Inc., 176 Wash. 2d 598, 603, 293 P.3d 1197 (2013).

       In determining whether to enforce an arbitration provision, we engage in a limited

two-part inquiry: first, whether the arbitration agreement is valid, and if so, whether the

agreement encompasses the claims asserted. Mitsubishi Motors Corp. v. Soler

Chrysler-Plymouth, Inc., 473 U.S. 614, 627-28, 105 S. Ct. 3346, 87 L. Ed. 2d 444

(1985). Bradison and Wiese do not challenge the validity of the arbitration provision in

the credit card agreement. Bradison and Wiese assert the language of the agreement

bars CACH and SquareTwo from invoking the arbitration provision of the credit card

agreement.

       The credit card agreement states, in pertinent part:

             Your Agreement with us consists of this Credit Card Agreement
       .... The terms of this Agreement apply to you if any of you applied for
       and were granted an account, used the account, maintained the account,

        Internal quotation marks omitted.
Nos. 71806-1-1 and 72090-2-1/8


          and/or otherwise accepted the account. You agree to the terms and
          conditions of this Agreement.

          The "Arbitration and Litigation" section of the credit card agreement

unequivocally states that any claim or dispute "arising from or relating in any way to this

Agreement" shall be resolved by binding arbitration and may not be brought as a class

action.


                 Any claim or dispute ("Claim") by either you or us against the other,
          or against the employees, agents or assigns ... , arising from or relating
          in any way to this Agreement or any prior Agreement or your account
          (whether under a statute, in contract, tort, or otherwise and whether for
          money damages, penalties or declaratory or equitable relief), shall, upon
          election by either you or us, be resolved by binding arbitration. .. .



                 Arbitration shall take place before a single arbitrator and on an
          individual basis without resort to any form of class action. Arbitration may
          be selected at any time unless a judgment has been rendered or the other
          party would suffer substantial prejudice by the delay in demanding
          arbitration.




                  No Claim submitted to arbitration is heard by a jury or may be
          brought as a class action or as a private attorney general. You do not
          have the right to act as a class representative or participate as a member
          of a class of claimants with respect to any Claim submitted to arbitration
          (Class Action Waiver). The parties to this Agreement acknowledge that
          the Class Action Waiver is material and essential to the arbitration of any
          disputes between the parties and is nonseverable from this agreement to
          arbitrate Claims. .. . The Parties acknowledge and agree that under no
          circumstances will a class action be arbitrated.

                 This Arbitration and Litigation Section applies to all Claims now in
          existence or that may arise in the future. This Arbitration and Litigation
          Section shall survive the termination of your account with us as well as
          any voluntary payment of the debt in full by you, any bankruptcy by you or
          sale of the debt by us.

                For the purposes of this Arbitration and Litigation Section, "we" and
          "us" means FIA Card Services, N.A., its parent, subsidiaries, affiliates,

                                               8
Nos. 71806-1-1 and 72090-2-1/9


       licensees, predecessors, successors, assigns, and any purchaser of your
       account, and all of their officers, directors, employees, agents and assigns
       of any and all of them. Additionally, "we" or "us" shall mean any third party
       providing benefits, services, or products in connection with the account
       (including but not limited to credit bureaus, merchants that accept any
       credit device issued under the account, rewards or enrollment services,
       credit insurance companies, debt collectors and all of their officers,
       directors, employees and agents) if, and only if, such a third party is
       named by you as a co-defendant in any Claim you assert against us.

               YOU UNDERSTAND AND AGREE THAT IF EITHER YOU OR WE
       ELECT TO ARBITRATE A CLAIM, THIS ARBITRATION SECTION
       PRECLUDES YOU AND US FROM HAVING A RIGHT OR
       OPPORTUNITY TO LITIGATE CLAIMS THROUGH COURT, OR TO
       PARTICIPATE OR BE REPRESENTED IN LITIGATION FILED IN
       COURT BY OTHERS. EXCEPT AS OTHERWISE PROVIDED ABOVE,
       ALL CLAIMS MUST BE RESOLVED THROUGH ARBITRATION IF YOU
       OR WE ELECT TO ARBITRATED

       Bradison and Wiese rely on the language that states, "Arbitration may be

selected at any time unless a judgment has been rendered."6 Bradison and Wiese

claim that because CACH obtained default judgments in the previous collection actions,

the language "unless a judgment has been rendered" bars arbitration of the claims

alleged in the class action lawsuit. This argument ignores the specific language that

states either party may invoke the right to arbitrate "falnv claim or dispute" and the well

settled principle that the language of arbitration agreements must be construed as a

whole.7 Adler v. Fred Lind Manor, 153 Wash. 2d 331, 351, 103 P.3d 773 (2004).

       Further, an arbitration provision that encompasses any controversy "relating to" a

contract is broader than language covering only claims "arising out" of a contract.




       5 Boldface in original.
       6 Emphasis added.
       7 Emphasis added.
Nos. 71806-1-1 and 72090-2-1/10


McClure v. Tremaine. 77 Wash. App. 312, 314-15, 890 P.2d 466 (1995).8 Here, the

arbitration provision includes broad language stating that "[a]ny claim or dispute

. .. arising from or relating in any way to this Agreement" shall be subject to binding

arbitration.


              Any claim or dispute ("Claim") by either you or us against the other,
       or against the employees, agents or assigns .... arising from or relating
       in any way to this Agreement or any prior Agreement or your account
       (whether under a statute, in contract, tort, or otherwise and whether for
       money damages, penalties or declaratory or equitable relief), shall, upon
       election by either you or us, be resolved by binding arbitration.

       When a valid arbitration provision includes such broad language, "all doubts are

to be resolved in favor of arbitrability." Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721

(9th Cir. 1999) (finding that the claims in the complaint need only "touch matters"

covered by the agreement containing the arbitration provision).9

       The language Bradison and Wiese rely on stating that "[ajrbitration may be

selected at any time unless a judgment has been rendered" does not preclude

arbitration of the civil conspiracy, the CPA, and the CAA claims alleged in the class

action complaint. The court did not render a judgment in the collection actions on the

civil conspiracy, CPA, and CAA claims alleged in the class action lawsuit. Filing a

lawsuit in state court to collect a debt does not mean CACH cannot compel arbitration

where the debtor brings a lawsuit alleging different claims. CACH is entitled to invoke

the right to arbitrate the civil conspiracy, CPA, and CAA claims.




       8 Internal quotation marks omitted.
       9 Internal quotation marks omitted.

                                              10
Nos. 71806-1-1 and 72090-2-1/11


Claim To Vacate Judgments

       By contrast, however, we conclude the express terms of the credit card

agreement bar CACH from invoking the right to arbitrate the request to vacate the

judgments entered in the collection actions.

       The class action complaint alleges that the judgments obtained by CACH in the

previous debt collection actions are subject to vacation. The complaint alleges that

because neither CACH nor SquareTwo were licensed as collection agencies at the time

they filed the collection actions against Bradison and Wiese, the judgments against

them "and all other Class members" obtained in the collection actions are "void and

voidable." Bradison and Wiese also assert prejudice to their legal position by being

"compelled to submit to arbitration" because "CACH will. . . argue that the arbitrator

should not—or cannot—second-guess [the] superior court judgments."

      Typically, vacation of a judgment is sought under CR 60. However, Washington

courts recognize that vacation of a judgment deemed to be void or procured through

fraud may also be sought through an independent action in equity or a collateral attack.

Corporate Loan & Sec. Co. v. Peterson, 64 Wash. 2d 241, 243-44, 391 P.2d 199 (1964).

The plaintiffs characterize their case as an "independent suit in equity which seeks to

vacate the underlying collection action judgments."

       CACH concedes that judgments have been rendered on the breach of contract

claims filed by CACH in the underlying collection matters. CACH summarily responds

that even ifthe exception to arbitration found in the contract—"unless a judgment has

been rendered"—applies to the underlying collection matters, the plaintiffs are barred by

res judicata from relitigating the underlying collection matters because the default


                                            11
Nos. 71806-1-1 and 72090-2-1/12


judgments were final judgments. The briefing on that issue in this appeal does not

permit summary adjudication of the res judicata defense. This appeal arises from

CACH's motion to compel arbitration, not from a motion for summary judgment on the

vacatur claim.


       We hold that the claim to vacate the judgments entered in the collection actions

is not subject to arbitration under the language of the arbitration provision in the

agreement. There is no dispute that a judgment was "rendered" in the collection

actions. Arbitration may not be compelled as to the vacatur claim raised in plaintiffs'

complaint because that claim concerns the underlying collection actions in which

"judgment has been rendered." "[WJhen a complaint contains both arbitrable and

nonarbitrable claims, the [FAA] requires courts to 'compel arbitration of pendent

arbitrable claims when one of the parties files a motion to compel, even where the result

would be the possibly inefficient maintenance of separate proceedings in different

forums.'" KPMG LLP v. Cocchi            U.S.        , 132 S. Ct. 23, 26, 181 L Ed. 2d 323

(2011) (quoting Byrd, 470 U.S. at 217). Accordingly, plaintiffs are entitled to have their

vacatur action adjudicated in court. CACH's defense that the vacatur action is barred

by res judicata may be raised on remand.

Waiver


       Bradison and Wiese claim CACH waived the right to invoke arbitration by filing

the debt collection actions in state court.

       A party opposing arbitration bears a " 'heavy burden'" to show waiver of the right

to arbitrate. Steele v. Lundgren, 85 Wash. App. 845, 852, 935 P.2d 671 (1997) (quoting

Fishery. A.G. Becker Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986)). Under federal



                                               12
Nos. 71806-1-1 and 72090-2-1/13


law, "the ultimate determination of waiver is reviewed de novo, as a matter of law."

Steele, 85 Wash. App. at 850-51; Microstrateqy, Inc. v. Lauricia, 268 F.3d 244, 250 (4th

Cir. 2001). To establish waiver of the right to arbitration, the party opposing arbitration

must demonstrate " '(1) knowledge of an existing right to compel arbitration; (2) acts

inconsistent with that existing right; and (3) prejudice to the party opposing arbitration

resulting from such inconsistent acts.'" Letizia v. Prudential Bache Sec, Inc., 802 F.2d
1185, 1187 (9th Cir. 1986) (quoting Fisher, 791 F.2d at 694). " 'Waiver will be found

when the party seeking arbitration substantially invokes the judicial process to the

detriment or prejudice of the other party.'" Subway Equip. Leasing Corp. v. Forte, 169
F.3d 324, 326 (5th Cir.1999) (quoting Miller Brewing Co. v. Fort Worth Distrib. Co., 781
F.2d 494, 497 (5th Cir. 1986)).

       "[A] party only invokes the judicial process to the extent it litigates a specific claim

it subsequently seeks to arbitrate." Subway, 169 F.3d at 328; see also Otis Hous. Ass'n

v. Ha, 165 Wash. 2d 582, 588, 201 P.3d 309 (2009) (A party who has litigated certain

issues and lost "may not later seek to relitigate the same issue in a different forum.").

To show waiver of the right to arbitrate, the party must have previously litigated the

same legal and factual issues that the party now seeks to arbitrate. Microstrategy, 268
F.3d at 250; Subway. 169 F.3d at 328; Doctor's Assocs., Inc. v. Distaio, 107 F.3d 126,

133 (2nd Cir. 1997). "[Ojnly prior litigation of the same legal and factual issues as those

the party now wants to arbitrate results in waiver of the right to arbitrate." Distaio, 107
F.3d at 133; see also Verbeek Props., LLC v. GreenCo Environmental, Inc., 159 Wn.

App. 82, 91-92, 246 P.3d 205 (2010).




                                              13
Nos. 71806-1-1 and 72090-2-1/14


       Here, the previous debt collection actions are separate and distinct from the civil

conspiracy, CPA, and CAA claims alleged in the class action complaint. The court in

the collection actions on the delinquent credit card accounts "did not, was not asked to,

and was not authorized to find facts or make conclusions of law" related to the civil

conspiracy, CPA, and CAA claims CACH and SquareTwo now seek to arbitrate. See

Verbeek, 159 Wash. App. at 92.

       The record shows no prejudice from delay or expense as to the civil conspiracy,

CPA, and CAA claims. Prejudice "refers to the inherent unfairness—in terms of delay,

expense, or damage to a party's legal position—that occurs when the party's opponent

forces it to litigate an issue and later seeks to arbitrate that same issue." Distaio. 107
F.3d at 134.10 In determining prejudice, we consider the extent of the delay, the degree

of litigation preceding the motion to compel, the resulting expenses, and other

surrounding circumstances. Kramer v. Hammond, 943 F.2d 176, 179 (2nd Cir. 1991).

       Bradison and Wiese filed the class action complaint on September 25, 2013.

CACH filed an answer on December 13 asserting the right to arbitration. Approximately

10 days later, CACH filed a motion to compel arbitration. Contrary to the assertion of

Bradison and Wiese, the attorney fees and costs incurred in the collection actions are

unrelated to the claims asserted in the later filed class action lawsuit. "Incurring legal

expenses inherent in litigation, without more, is insufficient evidence of prejudice to

justify a finding of waiver." PPG Indus., Inc. v. Webster Auto Parts Inc., 128 F.3d 103,

107 (2nd Cir. 1997).

       We conclude that pursuing the debt collection actions does not bar CACH or

SquareTwo from invoking the arbitration provision for the civil conspiracy, CPA, and

       10 Emphasis added.

                                             14
Nos. 71806-1-1 and 72090-2-1/15


CAA claims alleged in the later filed class action complaint. See Distaio, 107 F.3d at

133 ("Finding waiver where a party has previously litigated an unrelated yet arbitrable

dispute would effectively abrogate an arbitration clause once a party had litigated any

issue relating to the underlying contract containing the arbitration clause.").11

SquareTwo

        In the linked appeal, SquareTwo contends the court erred in denying the motion

to compel arbitration. SquareTwo asserts that as the parent company of CACH, it is

entitled to invoke arbitration of the claims asserted in the class action complaint.

        Where the claims against a parent and subsidiary are "based on the same

facts . .. and are inherently inseparable, a court may order arbitration of claims against

the parent even though the parent is not a party to the arbitration agreement."12
Townsend v. Quadrant Corp., 153 Wash. App. 870, 889, 224 P.3d 818 (2009) (citing JJ,

Ryan & Sons. Inc. v. Rhone Poulenc Textile. S.A., 863 F.2d 315, 320-21 (4th Cir. 1988)

("If the parent corporation was forced to try the case, the arbitration proceedings would

be rendered meaningless and the federal policy in favor of arbitration effectively

thwarted.");13 see also PRM Energy Svs.. Inc. v. Primenergy. LLC. 592 F.3d 830, 837
(8th Cir. 2010) (recognizing court may allow a nonsignatory to compel arbitration under
"agency and related principles .. . when, as a result of the nonsignatory's close
relationship with a signatory, a failure to do so would eviscerate the arbitration
agreement"); Comer v. Micor, Inc. 436 F.3d 1098, 1101 (9th Cir. 2006) ("nonsignatories
of arbitration agreements may be bound by the agreement under ordinary contract and


        11 Emphasis in original.
        12 Therefore, we need not address SquareTwo's arguments based on the doctrine of estoppel
and third party beneficiary.
         13 Internal quotation marks omitted.

                                                 15
Nos. 71806-1-1 and 72090-2-1/16


agency principles").14 As the parent company of CACH, except for the claim to vacate

the judgments previously obtained in the collection actions, SquareTwo is entitled to

arbitrate the civil conspiracy, CPA, and CAA claims.

       In sum, we hold that except for the claim to vacate the judgments obtained in the

previous collection actions that are subject to a motion to vacate, all of the other claims

alleged against CACH and SquareTwo in the class action complaint including civil

conspiracy, violation of the CPA and the CAA, and declaratory and injunctive relief are

subject to binding arbitration. Accordingly, we affirm in part, reverse in part, and

remand for further proceedings.




                                                   %rbjtMP9*„